Citation Nr: 0216844	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from February 1941 to September 
1945.


FINDINGS OF FACT

1.  The death certificate indicates the immediate cause of 
death as acute myocardial infarction (MI), an underlying 
cause as arteriosclerotic cardiovascular disease (ASCVD), 
and other significant contributing causes as chronic 
obstructive pulmonary disease (COPD) and dementia.

2.  The cardiovascular disease implicated in the veteran's 
death was not etiologically related to his service-connected 
intervertebral disc syndrome.


CONCLUSION OF LAW

A disability incurred in service did not cause or 
contributed substantially to the veteran's  death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.310, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board of Veterans Appeals (Board) finds 
that this matter has already been developed pursuant to the 
guidelines established in the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2002) (VCAA).  In this regard, the regional office 
(RO) has obtained two medical opinions in this matter, and a 
medical opinion has also been provided by the appellant.  In 
addition, there is no indication that there are any 
outstanding pertinent records that have not already been 
obtained or that are not adequately addressed in documents 
contained within the claims file.  The original rating 
decision, March 2002 correspondence from the RO, and April 
2002 statement of the case, also clearly advised the 
appellant as to what action had been taken to develop her 
claim and the results of that action, and the Board finds 
that it is reasonable to assume from these notifications 
that the appellant knew what was needed in order to succeed 
with the instant claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002).  Additionally, to establish service connection for 
the cause of the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When the veteran died in March 2001, he was service-
connected for intervertebral disc syndrome, rated as 40 
percent disabling, and hepatitis and an appendectomy scar, 
each rated as noncompensable.

Private medical records over the period of May 1997 to 
December 2000 reflect the veteran's treatment for multiple 
disabilities, including his service-connected intervertebral 
disc syndrome.  In May 1997, the veteran's medical history 
included chronic back pain.  In December 1997, it was 
indicated that the veteran had a chronic history of 
dizziness and being off balance.  In January 1998, the 
veteran indicated that he used a cane to walk and his 
reported problems included multiple joint arthritis, worse 
in the back and knees, and falling down.  In February 1998, 
it was noted that the veteran was using a wheel walker, and 
the veteran referred to a longstanding bad left knee.  In 
November 1998, it was indicated that the veteran had been 
hospitalized the previous month for complaints that included 
back pain.  Because of weakness, the veteran was unable to 
stand and ambulate, and it was noted that the veteran had 
fallen on multiple occasions.  In April 1999, the veteran's 
complaints included chronic back pain and it was noted that 
the veteran had fallen by the side of his bed.  

Department of Veterans Affairs (VA) outpatient records from 
October 1999 reflect a diagnosis that included lumbar 
spondylosis.

Private medical records from September 2000 reveal that the 
veteran would reportedly fall about once a month, that he 
used a wheeled walker most of the time, and that sometimes 
he was not mobile at all.  Records from December 2000 
reflect that the veteran apparently sustained a fractured 
left hip and wrist in a fall in October 2000.  

The death certificate indicates the immediate cause of death 
as acute MI, an underlying cause as ASCVD, and other 
significant contributing causes as COPD and dementia.

A private medical statement from March 2001 relates the 
veteran's debilitated condition, including the exacerbation 
of his cardiovascular disease, to his service-connected 
disability.  Dr. H. noted that while he had only treated the 
veteran for a short period of time, the veteran had been a 
patient at his clinic for many years and he had reviewed the 
veteran's chart extensively.  He further noted the veteran's 
injury to his back during service that resulted in chronic 
pain and increasing difficulties that finally resulted in 
his being wheel chair bound.  Dr. H. opined that this 
underlying disability seemed to have contributed to his 
general deconditioning and increasing cardiovascular 
disease, which eventually lead to the veteran's death while 
in a nursing home.  Dr. H. went on to state that while the 
veteran's military wound was not the immediate cause of his 
death, it certainly contributed to his lifelong disability 
and gradual decline as it prevented him from many normal 
activities.

A VA medical statement from November 2001 reflects the 
examiner's review of the claims file and the opinion that 
the examiner did not concur that it was at least as likely 
as not that the veteran's service-connected back disability 
contributed to his demise because it prevented him from 
normal activities and led to deconditioning per the March 
2001 letter from Dr. H.  The examiner commented that there 
was no medical evidence that back pain was associated with a 
shortened life span.

An April 2002 VA medical opinion reflects a second VA 
examiner's opinion that he "did not believe the back 
condition has contributed to his demise," concurring with 
previous consultants who also stated there was no medical 
evidence that back pain was associated with a shortened life 
span.  

The appellant contends, in essence, that impairment 
associated primarily with the veteran's service-connected 
intervertebral disc syndrome brought about a weakened 
physical and/or cardiovascular condition which was a factor 
in his death and that, therefore, service connection for the 
cause of the veteran's death is warranted.  In this regard, 
the Board initially notes that the veteran's ASCVD was 
initially shown many years after the veteran's separation 
from service, which precludes any notion of according 
service connection for such disease on a presumptive basis.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

In addition, two VA examiner's have reviewed the claims file 
and concluded that there was no medical evidence that back 
pain was associated with a shortened life span, the more 
recent examiner further stating that he did not believe the 
back condition contributed to the veteran's demise.

Two physicians have expressly rejected the position advanced 
by Dr. H. that the veteran's service-connected back 
disability led to his death.  Accordingly, the majority of 
the relevant medical opinions are unfavorable to the 
appellant's claim.  Therefore, it further follows that the 
preponderance of the material evidence is against the 
appellant.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

